oO Oo SN DO A Se WD Ye

BD BR Daath pk fk mk em rh rm

28

JINSHAW & CULBERTSON Lip
50 South Grand Ave., Suite 3600
Los Angeles, CA 90071-3476
213-680-2800

 

 

Case 3:20-cv-02731-VC Document 701-2 Filed 09/17/20 Page 1 of 4

Susan E. Coleman (SBN CA 171832)
scoleman@bwslaw.com

BURKE, WILLIAMS & SORENSEN, LLP
444 South Flower Street, Suite 2400

Los Angeles, CA 90071-2953

Tel: 213.236.0600 Fax: 213.236.2700

Royal F. Oakes (SBN CA 080480)

roakes @hinshawlaw.com

Michael A.S. Newman (SBN CA 205299)
mnewman @hinshawlaw.com
HINSHAW & CULBERTSON LLP

350 South Grand Ave., Suite 3600

Los Angeles, CA 90071-3476

Telephone: 213-680-2800

Facsimile: 213-614-7399

David S. Weinstein [Admitted Pro Hac Vice]
Dweinstein @hinshawlaw.com

HINSHAW & CULBERTSON LLP

2525 Ponce de Leon Blvd, 4th Floor

Coral Gables, FL 33134

Telephone: (305) 428-5038

Facsimile: (305) 577-1063

Attorneys for Respondents-Defendants
THE GEO GROUP, INC. and
NATHAN ALLEN

UNITED STATES DISTRICT COURT
DISTRICT OF CALIFORNIA

ANGEL DE JESUS ZEPEDA RIVAS,
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO
MENDOZA JERONIMO, CORAIMA
YARITZA SANCHEZ NUNEZ, JAVIER
ALFARO, DUNG TUAN DANG,

Petitioners-Plaintiffs,
VS.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S.
Immigration and Customs Enforcement;
MATTHEW T. ALBENCE, Deputy
Director and Senior Official Performing the
Duties of the Director of the U.S.
Immigration and Customs Enforcement;
U.S. IMMIGRATION AND CUSTOMS

 

 

1

Case No. 3:20-cv-02731-VC
(Honorable Vince Chhabria)
DECLARATION OF SEAN O.
HENDERSON, M.D.

REGARDING RISK OF
REINFECTION FROM COVID-

1034174\306614592.v1

 
co Oo SDN OH Se BH HN ke

Mo PO HNO PO BD KO DD BD week at
SD OH Se WD BH K CF OO OTD wm BR WH YO — OS

28

lINSHAW & CULBERTSON tp
56 South Grand Avae., Suile 3600
Los Angeles, CA 90071-3476
213-680-2800

Case 3:20-cv-02731-VC Document 701-2 Filed 09/17/20 Page 2 of 4

ENFORCEMENT; GEO GROUP, INC.;
NATHAN ALLEN, Warden of Mesa Verde
Detention Facility,

Respondents-Defendants.

 

 

 

I, SEAN O. HENDERSON, M.D., declare as follows:

1. I am the Chief Medical Officer/Medical Director of the Correctional
Health Services, a division of the Los Angeles Department of Health Services. I
oversee all of the health care provided in the Los Angeles County Jail, from
dentistry and podiatry to primary care and infection control. I began working for the
Los Angeles Department of Health Services in 2016. I attended medical school at
the University of Southern California, Los Angeles School of Medicine, graduating
in 1989. I served in an internship at the LAC+USC Medical Center, Department of
Emergency Medicine, from June 1989 through July 1990. I did my residency at the
same facility from July 1990 through June 1993. I am a licensed physician in the
State of California. I have personal knowledge of the statements herein, and if called
upon to do so, I could and would testify competently thereto.

2. According to the Centers for Disease Control (“CDC”), for persons
who have recovered from COVID-19 caused by a Severe Acute Respiratory
Syndrome Coronavirus 2, or SARS-CoV-2 infection, a positive polymerase chain
reaction (“PCR”) test during the 90 days after illness onset more likely represents
persistent shedding of viral RNA rather than reinfection.

3. The CDC does not recommend testing a recovered patient for 90 days
from the date of a positive swab.

4. If during those 90 days, a “recovered” individual experiences any signs
or symptoms of COVID-19, you would consider them positive and isolate them.

5. On day 91, the “recovered” individual loses their “recovered” status
and should be considered naive to the virus. Any symptoms would be followed by a

test and appropriate isolation/quarantine.

1034174\3066 14592.v1

 
Oo CO ND OH SP WH LP —

Ro BN NR ND RD RD ND DD eee etek feet
~~“ DN mM SB WD NY KF CO OO CO ST HDR A HR WW PO —K-& |

28

lINSHAW & CULBERTSON Lip
50 South Grand Ave., Suite 3600
Los Angeles, CA 90071-3476
213-680-2800

 

 

Case 3:20-cv-02731-VC Document 701-2 Filed 09/17/20 Page 3 of 4

6. To date there is little to no evidence in the scientific literature that
reinfection occurs after the 90 day period after illness onset. A recent Meta-
Analysis from the Journal of Medical Virology (J Med Virol. 2020 Sep 8. doi:
10.1002/jmv.26496) looked at 15 articles specifically dealing with the subject of
COVID-19 reinfections. The patients that experienced a clinical relapse did so at
approximately 34 days after full recovery. There were no reports of any clinical
reinfections after a 70-day period following initial infection. Their conclusion was
that reports of COVID-19 reinfections appear to be protracted initial infections. In
this summary of the available reports, patients continued to test positive up to 80
days after their initial positive test.

7. There are reports of reinfection by different strains of the virus but
these are extremely rare with two examples being cited in the literature after more
than 26 million total cases of COVD reported worldwide. (Nature 585, 168-169
(2020)). Overall, there is just no data available to make any conclusions about the
rate of reinfection, its timing or its severity. To make policy decisions based on the
handful of case reports would be premature at best.

8. As stated previously, Recovered patients should not be tested until after
90 days have elapsed. Any symptoms after initial clinical recovery should be
treated. Because we do not know if this represents a new infection or a reactivation
of the previous infection, the individual should be isolated.

9. At all times, a Recovered patient should take all the precautions of a
naive patient — hand hygiene, mask wearing, cleaning surfaces and as much social
distancing as is possible.

10. Detainees should actively protect themselves from reinfection with
masks, social distancing, and hygiene, even after a detainee has recovered from an
acute infection.

11. Overall, it is my expert opinion that, pursuant to the standards set by

the CDC and public health agencies, for persons previously diagnosed with

3

1034174\306614592.v1

 
Oo CO ~sS HDA nH Be WD NH ee

NM pO NO KR BO DD RN NO weet
~~ Oo A B&B WO wo KF COC OO CO HH NH A SP WW NY KK O&O

28

HINSHAW & CULBERTSON itp
50 South Grand Ave., Suite 3606
Los Angeles, CA 90071-3476
213-680-2800

 

 

Case 3:20-cv-02731-VC Document 701-2 Filed 09/17/20 Page 4 of 4

symptomatic COVID-19 who remain asymptomatic after recovery, retesting is not
recommended within 90 days after the date of symptom onset for the initial COVID-
19 infection. At that point, retesting should only occur if the person is symptomatic,
or has been directly exposed to someone who is positive for COVID-19.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Executed on September tb 2020, at Los Angeles, California.

SEAN O. HENDERSON, M.D.

1034174\306614592.vI

 
